DETAILED ACTION
In response to communications filed on 14 June 2022, claims 3, 11 and 13-15 are amended. Claims 1-19 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Specification”, filed 14 June 2022, have been carefully considered and based on the amended abstract submitted, the objection has been withdrawn.

Applicant’s arguments, see “Specification”, filed 14 June 2022, have been carefully considered and based on the amended specification submitted, the objection has been withdrawn.

Applicant’s arguments, see “Information Disclosure Statement”, filed 14 June 2022, have been carefully considered and based on the replacement IDS submitted, the IDS has been considered.

Applicant’s arguments, see “Claim Objections”, filed 14 June 2022, have been carefully considered and based on the amendments to the claims, the objections to the claims have been withdrawn.

Applicant’s arguments, see “Claim Rejections under 35 U.S.C. § 103”, filed 14 June 2022, have been carefully considered and are not persuasive.

APPLICANT’S ARGUMENT: Applicant argues that the cited art Hall discloses a system
and method that is completely focused on email components such as body, attributes and
attachments etc. of the email and threat detection based on the same. Whereas, the present
application discloses forensic analysis of any single/exclusive digital multimedia file by
deconstructing the digital media's internal elements based on non-information-based
structures i.e., internal byte sequences to generate hierarchical view of the structure of the
multimedia file to draw a comparison based on similarity or difference amongst them.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Hall reference focuses on email components, but it also includes analysis of the attachments. Hall reference in [0027] teaches that the attachments include various types of attachments such as *.txt, *.jpg, *.gif, etc. To a person of ordinary skill in the art and based on the broadest reasonable interpretation in the light of specification, “multimedia file” may be reasonably interpreted as a *txt, *.jpg or *.gif attachment file as being disclosed and taught by Hall. Therefore Hall reference does teach a multimedia file. Also, the current claim language does not appear to mention the details of the above arguments “the present application discloses forensic analysis of any single/exclusive digital multimedia file by deconstructing the digital media's internal elements based on non-information-based structures i.e., internal byte sequences to generate hierarchical view of the structure of the multimedia file to draw a comparison based on similarity or difference amongst them”. According to MPEP [2145 (VI)] “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims”. Similarly, these argued limitations are not a part of the claim language. As a result the above arguments are not persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that this Hall-cryptographic process is referred to as 'signature' or 'hash' in the cited art Hall. This is nowhere similar to the present application,
the present invention recites "multimedia file" which is content that may use one or a
combination of content forms, such as, text, audio, images, animations, video and interactive
content… A structural signature of a file includes any or all of such data and may also include additional variables that are caused by the presence or absence of certain metadata that are created by certain software and/or hardware, as well as by, particular codec devices or computer programs that encode or decode a digital data stream or signal. All such data, e.g., metadata and other data, taken together form a signature from which the hardware and/or software device may potentially be ascertained through a forensic analysis of the file… proposed in the present application which consists of binary structure's ordinality,
hierarchy, name and presence within a single multimedia file 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Hall reference teaches generation of signature in [0007], [0030] along with storing the signature information for emails and attachments. As explained above, Hall reference in [0027] teaches that the attachments include various types of attachments such as *.txt, *.jpg, *.gif, etc. To a person of ordinary skill in the art and based on the broadest reasonable interpretation in the light of specification, “multimedia file” may be reasonably interpreted as a *txt, *.jpg or *.gif as being disclosed and taught by Hall. Therefore Hall reference does teach a multimedia file. Also, the current claim language does not appear to mention the details of how the signature is generated as being argued in here “Such variations include differences in acquisition parameters, internal file structure, container formats, and the like. A structural signature of a file includes any or all of such data and may also include additional variables that are caused by the presence or absence of certain metadata that are created by certain software and/or hardware, as well as by, particular codec devices or computer programs that encode or decode a digital data stream or signal. All such data, e.g., metadata and other data, taken together form a signature from which the hardware and/or software device may potentially be ascertained through a forensic analysis of the file… proposed in the present application which consists of binary structure's ordinality, hierarchy, name and presence within a single multimedia file”. According to MPEP [2145 (VI)] “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims”. Similarly, these argued limitations are not a part of the claim language. Therefore to a person of ordinary skill in the art and in the light of specification, “the signature” from Hall reference may be reasonably interpreted as the signature from the current application. As a result, the above arguments cannot be considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that Hall nowhere discloses that the information-based structures i.e., internal byte sequences, and a hierarchical view of these structures is generated for a given multimedia file. Therefore, the claim limitation "receiving a multimedia file for analysis" is incorrectly interpreted by the respected Examiner to be considered as being
disclosed by the cited art Hall. 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. The current claim language does not appear to mention “the information-based structures i.e., internal byte sequences, and a hierarchical view of these structures is generated for a given multimedia file”. According to MPEP [2145 (VI)] “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims”. Similarly, these argued limitations are not a part of the claim language. As a result, the above arguments cannot be considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that Hall does not disclose a methodology to recognize and parse the binary structure of the multimedia file and to match that with a known multimedia file format specification to verify the format of the file at hand as claim limitation "identifying a multimedia file format of the multimedia file".
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. The current claim language does not appear to mention “recognize and parse the binary structure of the multimedia file and to match that with a known multimedia file format specification to verify the format of the file”. According to MPEP [2145 (VI)] “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims”. Similarly, these argued limitations are not a part of the claim language. To a person of ordinary skill in the art, based on the broadest reasonable interpretation in light of the specification “identifying a multimedia file format of the multimedia file” may be reasonably interpreted as “can include identifying a data type of the atomic component, identifying, based on the data type, an analysis module from a collection of predetermined analysis modules, where each of the analysis modules is configured to parse a predetermined data type” as being taught by Hall in [0053]. Therefore, Hall reference appears to be teaching the above argued limitation. As a result, the above arguments cannot be considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant also argued that Hall reference fails to teach that “determining whether a multimedia file type of the multimedia file is a supported multimedia file”.
EXAMINER’S RESPONSE: Examiner  has carefully considered the argument but respectfully disagrees. The current claim language does not clarify a specific logic being applied to determine if the file type is a supported file or what does “a supported file” actually refer to. Therefore, to a person of ordinary skill in the art, based on the broadest reasonable interpretation in light of the specification “determining whether a multimedia file type of the multimedia file is a supported multimedia file” may be reasonably interpreted as “can include identifying a data type of the atomic component, identifying, based on the data type, an analysis module from a collection of predetermined analysis modules, where each of the analysis modules is configured to parse a predetermined data type” as being taught by Hall in [0053]. Therefore, Hall reference appears to be teaching the above argued limitation. As a result, the above arguments cannot be considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant argues regarding limitation “wherein the structural elements that are parsed include all binary structures in the file irrespective of whether said binary structure are complete or incomplete” that in present application, incomplete file
is referred to broken or corrupt multimedia files and the present system parses such
incomplete files as well, whereas, if one of the attachments is incomplete, the process
disclosed in cited art Hall will not be able to identify it correctly as it will be a corrupt file. 
EXAMINER’S RESPONSE: Examiner  has carefully considered the argument but respectfully disagrees. The current claim language does not clarify that incomplete file is referred to broken or corrupt multimedia files. According to MPEP [2145 (VI)] “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims”. Similarly, these argued limitations of broken or corrupt multimedia files are not a part of the claim language. Also, Hall does not appear to mention that if the files are corrupt then they will not be processed as being argued above. Therefore these arguments cannot be considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that that a person of ordinary skill in the art would not move from McMillan and Hall's use of cryptography and making exact matches of duplicate content to the methodology of present application to use structure and metadata to produce structural signatures so that the relationships can be made between non-duplicative content where cryptographic hashes would not be helpful and would not produce the same desired result. 
EXAMINER’S RESPONSE: Examiner  has carefully considered the argument but respectfully disagrees. Examiner has cited Hall reference to teach the functionality of the signatures and several other limitations. However, Hall does not explicitly teach comparing signatures and matching them at a specific threshold percentage. Therefore, McMillan reference has been incorporated to teach that deficiency to yield the predictable results of increasing the efficiency of identifying the data wherein matching signatures can be identified as being taught in [0072] of McMillan. So, Hall reference and McMillan reference have been combined to teach the limitations of the current application. As a result, the above arguments cannot be considered to be persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2020/0314125 A1, hereinafter “Hall”) in view of McMillan (US 2015/0181269 A1, hereinafter “McMillan”).

Regarding claim 1, Hall teaches
A method of performing a forensic analysis of a multimedia file, comprising the steps of: (see Hall, [0072] “The method can also include”; [0020] “forensic system identifies and analyzes atomic components”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; [0057] “The information can include digital data, visual data, audio information, or a combination of information”). 
providing a system including: (see Hall, [0017] “describes systems and techniques”). 
one or more processors; and (see Hall, [0057] “computing device, or one or more processors within these devices”). 
a database including a plurality of profile structural signatures corresponding to at least one of known hardware and software; (see Hall, [0007] “to determine signatures based on atomic components and store the signatures in a signature database”; [0030] “a signature may be developed and added to the signature database 142, that is then part of the collection of signatures newly acquired”; [0077] “the data processing apparatus or special purpose logic circuitry (or a combination of the data processing apparatus or special purpose logic circuitry) can be hardware- or software-based (or a combination of both hardware- and software-based).  The apparatus can optionally include code that creates an execution environment for… a database”). 
a memory storing computer-readable instructions that, when executed by the one or more processors, cause the system to: (see Hall, [0091] “computer-readable medium storing computer-readable instructions to perform the computer implemented method; and a computer system comprising a computer memory interoperably coupled with a hardware processor configured to perform the computer-implemented method”). 
receiving a multimedia file for analysis; (see Hall, [0027] “receive and process predetermined types of atomic components and attachments, for example, depending on the type of file or data they carry”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; [0057] “The information can include digital data, visual data, audio information, or a combination of information”).
identifying a multimedia file format of the multimedia file; (see Hall, [0027] “The analysis modules 130a-103n are each configured to receive and process predetermined types of atomic components and attachments, for example, depending on the type of file or data they carry… some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”). 
determining whether a multimedia file type of the multimedia file is a supported multimedia file; (see Hall, [0053] “can include identifying a data type of the atomic component, identifying, based on the data type, an analysis module from a collection of predetermined analysis modules, where each of the analysis modules is configured to parse a predetermined data type”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; [0057] “The information can include digital data, visual data, audio information, or a combination of information”). 
parsing the multimedia file to separate structural elements of the multimedia file, (see Hall, [0071] “parsing the data into one or more atomic components”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; [0057] “The information can include digital data, visual data, audio information, or a combination of information”) wherein the structural elements that are parsed include all binary structures in the file irrespective of whether said binary structures are complete or incomplete; (see Hall, [0044] “The collection of atomic components includes one or more file attachments 226… the file attachments 226 can be text or binary files that have been encoded so they can be transmitted along with the message 224” – the parsing in Hall does not depend on binary files to be complete or incomplete). 
generating at least one Media Examiner profile structural signature for the multimedia file based on the parsed multimedia file; (see Hall, [0053] “the analysis modules is configured to parse a predetermined data type, determining, by the analysis module, a signature based on the atomic component”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; [0057] “The information can include digital data, visual data, audio information, or a combination of information”). 
match (see Hall, [0030] “a signature match”) of the generated at least one Media Examiner profile structural signature with the plurality of profile structural signatures of the database; and (see Hall, [0053] “comparing, by the analysis module, the determined signature to a collection of predetermined signatures”; [0073] “The analysis module can be further configured to determine signatures based on atomic components and store the signatures in a signature database”; [0030] “a signature may be developed and added to the signature database 142, that is then part of the collection of signatures newly acquired artifacts are checked against”). 
providing an indication of the at least one of the known hardware and software of at least one of the plurality of profile structural signatures when at least one of the plurality of profile structural signatures… (see Hall, [0030] “reference a signature database 142 to test a component for a signature match… The human analyst 180 may be alerted to the detection of a signature match through an interface presented by the application server 160, an automated alert sent to a monitoring system, or even an email message generated and sent to a designated mailbox for review by the human analyst 180”) match (see Hall, [0030] “a signature match”) with the generated at least one Media Examiner profile structural signature (see Hall, [0053] “comparing, by the analysis module, the determined signature to a collection of predetermined signatures”; [0073] “The analysis module can be further configured to determine signatures based on atomic components and store the signatures in a signature database”; [0030] “a signature may be developed and added to the signature database 142, that is then part of the collection of signatures newly acquired artifacts are checked against”).
Hall does not explicitly teach determining a percentage match of the generated at least one Media Examiner profile structural signature with the plurality of profile structural signatures; plurality of profile structural signatures has a percentage match with the generated at least one Media Examiner profile structural signature that satisfies a predetermined value.
However, McMillan discloses signature generator and also teaches
determining a percentage match of the received signatures with the reference signatures (see McMillan, [0059] “The signature comparator 216 may identify a match based on, for example, whether a threshold number and/or percentage of the received signatures match the reference signatures”).
has a percentage match of the received signatures with the reference signatures that satisfies a predetermined value of a threshold number (see McMillan, [0059] “The signature comparator 216 may identify a match based on, for example, whether a threshold number and/or percentage of the received signatures match the reference signatures”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of percent match between signatures and metadata information as being disclosed and taught by McMillan, in the system taught by Hall to yield the predictable results of increasing the efficiency of identifying the data wherein matching signatures can be identified (see McMillan, [0072] “To increase the efficiency of identifying the channel on which the media corresponding to the non-matching reference signatures was presented, the example signature comparator 216 compares the portions of the reference signatures to the signatures collected at the same time prior to comparing other reference signatures to the collected signatures”). 
Claim 11 incorporates substantively all the limitations of claim 1 in a system form (see Hall, [0057] “The computer 402 includes a processor 405”) and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Hall and McMillan teaches
wherein: parsing the multimedia file to separate structural elements of the multimedia file comprises performing a plurality of media byte analyses (see Hall, [0071] “parsing the data into one or more atomic components”; [0072] “The atomic components can be selected from a group comprising a message header, a network address, a domain name, an email address, a message field, a message subject, a message body, a sequence of bytes of the data, a string of characters of the email, and a file attachment”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; [0057] “The information can include digital data, visual data, audio information, or a combination of information”).
Claim 18 incorporates substantively all the limitations of claim 8 in a system form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Hall and McMillan teaches
wherein: the plurality of media byte analyses include: (see Hall, [0071] “parsing the data into one or more atomic components”; [0072] “analyzing the collection of data records, identifying, based on the analyzing, a statistical trend within the collection of data records, identifying, based on the analyzing, a selected type of predetermined signatures… The atomic components can be selected from a group comprising a message header, a network address, a domain name, an email address, a message field, a message subject, a message body, a sequence of bytes of the data, a string of characters of the email, and a file attachment”). 
parsing structural elements contained in the multimedia file; and (see Hall, [0071] “parsing the data into one or more atomic components”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; [0057] “The information can include digital data, visual data, audio information, or a combination of information”).
parsing semantic metadata contained in (see McMillan, [0041] “extract metadata from a data stream”; [0020] “generate media presentation data”) the multimedia file (see Hall, [0071] “parsing the data into one or more atomic components”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; [0057] “The information can include digital data, visual data, audio information, or a combination of information”). The motivation for the proposed combination is maintained. 
Claim 19 incorporates substantively all the limitations of claim 9 in a system form and is rejected under the same rationale.

Claims 2-3, 5, 10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall and McMillan in view of Base et al. (US 2016/0294561 A1, hereinafter “Base”).

Regarding claim 2, the proposed combination of Hall and McMillan teaches
the generated at least one Media Examiner profile structural signature (see Hall, [0053] “the analysis modules is configured to parse a predetermined data type, determining, by the analysis module, a signature based on the atomic component”).
The proposed combination of Hall and McMillan does not explicitly teach signature includes at least a first structural signature and a second structural signature.
However, Base discloses digitally signing a file that contains hierarchically structured data objects and also teaches
signature includes at least a first structural signature and a second structural signature (see Base, [0052] “signature data objects SIG are generated at file level, as shown in FIG. 4. The multiple signing involves multiple signature data objects SIG1, SIG2”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of plurality of signatures, classifying metadata information and performing tests on the signature as being disclosed and taught by Base, in the system taught by the proposed combination of Hall and McMillan to yield the predictable results of using digital signatures to establish the authenticity of electronically transmitted messages (see Base, [0003] “Digital signatures are used to establish the authenticity of electronically transmitted messages or electronic files or documents. By checking the digital signature, it is possible to establish whether these messages or files have been altered”). 
Claim 12 incorporates substantively all the limitations of claim 2 in a system form and is rejected under the same rationale.

Regarding claim 3, the proposed combination of Hall, McMillan and Base teaches
wherein: the first structural signature includes a first grouping of data structures; and the second structural signature includes a second grouping of data structures, the second grouping including a greater number of data structures than the first grouping (see Base, [0011] “a reference list that contains references to signature data objects that there are already within the file”; [0063] “that signature data object that has the longest reference list VL is selected and its reference list is extended with the identifier of the generated signature data object as reference”; [0052] “the original file D comprises two data objects on the topmost hierarchy level or file level, namely the file object MOOV, in which the metadata of the presentation are situated, and the file object MDAT, which contains the actual media data or useful data… signature data objects SIG are generated at file level, as shown in FIG. 4. The multiple signing involves multiple signature data objects SIG1, SIG2”; Fig. 1 – top most layer with ftyp, moov and mdat has been interpreted as first grouping and the top most layer along with mvhd and trak has been interpreted as second grouping). The motivation for the proposed combination is maintained. 
Claim 13 incorporates substantively all the limitations of claim 3 in a system form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Hall and McMillan teaches
a Naive Bayes classification of… (see Hall, [0029] “The atomic components and attachments, along with their classification information, are sent by the analysis modules”; [0032] “support vector machines, linear or logistic regression, naive Bayes”) the at least one Media Examiner profile structural signature (see Hall, [0053] “the analysis modules is configured to parse a predetermined data type, determining, by the analysis module, a signature based on the atomic component”) with respect to the plurality of profile structural signatures of the database (see Hall, [0007] “to determine signatures based on atomic components and store the signatures in a signature database”; [0030] “a signature may be developed and added to the signature database 142, that is then part of the collection of signatures newly acquired”). 
The proposed combination of Hall and McMillan does not explicitly teach classification of data structures and semantic metadata contained in the at least one Media Examiner profile structural signature. 
However, Base discloses digitally signing a file that contains hierarchically structured data objects and also teaches
classification of data structures and semantic metadata contained in signature (see Base, Fig. 1; [0052] “the original file D comprises two data objects on the topmost hierarchy level or file level, namely the file object MOOV, in which the metadata of the presentation are situated, and the file object MDAT, which contains the actual media data or useful data… signature data objects SIG are generated at file level, as shown in FIG. 4. The multiple signing involves multiple signature data objects SIG1, SIG2”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of plurality of signatures, classifying information and performing tests on the signature as being disclosed and taught by Base, in the system taught by the proposed combination of Hall and McMillan to yield the predictable results of using digital signatures to establish the authenticity of electronically transmitted messages (see Base, [0003] “Digital signatures are used to establish the authenticity of electronically transmitted messages or electronic files or documents. By checking the digital signature, it is possible to establish whether these messages or files have been altered”). 
Claim 15 incorporates substantively all the limitations of claim 5 in a system form and is rejected under the same rationale.

Regarding claim 10, the proposed combination of Hall and McMillan teaches
the generated at least one Media Examiner profile structural signature; (see Hall, [0053] “the analysis modules is configured to parse a predetermined data type, determining, by the analysis module, a signature based on the atomic component”) (see Hall, [0053] “the analysis modules is configured to parse a predetermined data type, determining, by the analysis module, a signature based on the atomic component”).
performing one or more modification byte analysis test (see Hall, [0024] “the hash value of the original incoming message can be compared to any other form or copy of the message to determine bit for bit sameness”). 
The proposed combination of Hall and McMillan does not explicitly teach performing one or more validation tests based on the generated at least one Media Examiner profile structural signature. 
However, Base discloses digitally signing a file that contains hierarchically structured data objects and also teaches
performing one or more validation tests based on signature (see Base, [0049] “If the computed value matches the comparison value, then the digital signature of the file is recognized as valid”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of plurality of signatures, classifying information and performing tests on the signature as being disclosed and taught by Base, in the system taught by the proposed combination of Hall and McMillan to yield the predictable results of using digital signatures to establish the authenticity of electronically transmitted messages (see Base, [0003] “Digital signatures are used to establish the authenticity of electronically transmitted messages or electronic files or documents. By checking the digital signature, it is possible to establish whether these messages or files have been altered”).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, McMillan and Base further in view of Itoh et al. (US 2009/0225463 A1, hereinafter “Itoh”).

Regarding claim 4, the proposed combination of Hall, McMillan and Base teaches
wherein the second grouping including "trak" structure(s) for (see Base, Fig. 1 – top most layer with ftyp, moov and mdat has been interpreted as first grouping that does not include trak and the top most layer along with mvhd and trak has been interpreted as second grouping that includes trak) and the first grouping does not include the "trak" structure(s) (see Base, Fig. 1 – top most layer with ftyp, moov and mdat has been interpreted as first grouping that does not include trak and the top most layer along with mvhd and trak has been interpreted as second grouping that includes trak). 
The proposed combination of Hall, McMillan and Base does not explicitly teach MP4, MOV, 3G2, 3GP, and M4V files.
However, Itoh discloses reading of media files and also teaches
MP4, MOV, 3G2, 3GP, and M4V files (see Itoh, [0029] “extensions such as mpg/mpeg, vob, mp4, m4v, m4a, wmv, asf/asx, mov, rm/ram, 3gp, 3g2, flv, mqv or wvx”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of plurality of media files as being disclosed and taught by Itoh, in the system taught by the proposed combination of Hall, McMillan and Base to yield the predictable results of effectively processing media files (see Itoh, [0042] “When it is determined that the data block is not filled, the data block transfer portion 161 hands over the processing to the file reading portion 155, and then, the file reading portion 155 implements the NtReadFile function to thereby read the media file out of the HDD 23 using the method according to the present embodiment”). 
Claim 14 incorporates substantively all the limitations of claim 4 in a system form and is rejected under the same rationale.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, McMillan and Base further in view of Wallace et al. (US 2020/0013420 A1, hereinafter “Wallace”).

Regarding claim 6, the proposed combination of Hall and McMillan teaches
the generated at least one Media Examiner profile structural signature…  the generated at least one Media Examiner profile structural signature (see Hall, [0053] “the analysis modules is configured to parse a predetermined data type, determining, by the analysis module, a signature based on the atomic component”). 
wherein at the step of determining a percentage match,… (see McMillan, [0059] “The signature comparator 216 may identify a match based on, for example, whether a threshold number and/or percentage of the received signatures match the reference signatures”) signature is compared to (see McMillan, [0072] “the example signature comparator 216 compares the portions of the reference signatures to the signatures collected at the same time prior to comparing other reference signatures to the collected signatures”) the plurality of profile structural signatures of the database (see Hall, [0007] “to determine signatures based on atomic components and store the signatures in a signature database”; [0030] “a signature may be developed and added to the signature database 142, that is then part of the collection of signatures newly acquired”).
The proposed combination of Hall and McMillan does not explicitly teach
normalizing signature and transforming signature (see Wallace, [0055] “this normalization process may remove DC offset information… such that resulting normalized energy signatures are generated”) into a normalized Media Examiner profile structural signature; and (see Wallace, [0055] “this normalization process may remove DC offset information… such that resulting normalized energy signatures are generated”). 
the normalized Media Examiner profile structural signature (see Wallace, [0055] “this normalization process may remove DC offset information… such that resulting normalized energy signatures are generated”).
However, Wallace discloses generating correlation values based on signatures and also teaches
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of normalizing and storing signature information as being disclosed and taught by Wallace, in the system taught by the proposed combination of Hall and Base to yield the predictable results of effectively filtering information based on normalized data (see Wallace, [0007] “filtering the first energy signature into a filtered first energy signature and normalizing the first energy signature based on the filtered first energy signature; filtering the second energy signature into a filtered second energy signature and normalizing the second energy signature based on the filtered second energy signature; and storing the normalized first energy signature and storing the normalized second energy signature in the at least one buffer”). 
Claim 16 incorporates substantively all the limitations of claim 6 in a system form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Hall, McMillan and Wallace teaches
storing the normalized Media Examiner profile structural signature in (see Wallace, [0055] “These normalized energy signatures may be stored in corresponding first and second buffers”) the database (see Hall, [0007] “to determine signatures based on atomic components and store the signatures in a signature database”; [0030] “a signature may be developed and added to the signature database 142, that is then part of the collection of signatures newly acquired”). The motivation for the proposed combination is maintained. 
Claim 17 incorporates substantively all the limitations of claim 7 in a system form and is rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156